IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1347
                               Filed June 5, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB CHRISTOPHER ADAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hamilton County, Kurt L. Wilke

(suppression) and James C. Ellefson (trial), Judges.



      A defendant appeals the denial of his motion to suppress. AFFIRMED.



      Nicholas A. Sarcone of Stowers & Sarcone PLC, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., Bower, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


GAMBLE, Senior Judge.

        Jacob   Adams    appeals   from       his   conviction   for   possession   of

methamphetamine, third offense, in violation of Iowa Code section 124.401(5)

(2017), following a trial on the minutes. On appeal, he alleges the district court

erred in denying his motion to suppress evidence.

I. Background Facts and Prior Proceedings

        On August 26, 2017, someone burglarized Steve Carpenter’s home,

stealing several items. The Hamilton County Sheriff’s Department considered

Adams’s brother, Brett, to be a suspect in the burglary and investigated him.

Carpenter’s home is located on the same street as Adams’s home. As part of the

investigation, Deputy Sheriff Rodney Hicok sought and obtained a warrant to

search Adams’s home, believing Brett left evidence of the burglary in Adams’s

home.

        When investigators executed the search warrant, they did not recover any

evidence of the burglary. However, investigators observed drug paraphernalia and

substances appearing to be methamphetamine and marijuana. Based on these

observations, Deputy Hicok sought and obtained another search warrant for

Adams’s home to search for evidence of the possession, dealing, or distribution of

controlled substances.    When the investigators executed the second search

warrant, they recovered marijuana and methamphetamine. As a result, the State

charged Adams by trial information with count I, possession with intent to deliver

methamphetamine, and count II, possession of marijuana, third or subsequent

offense.
                                        3


       Adams filed a motion to suppress, alleging the first search warrant

application was not supported by probable cause so all evidence, including

evidence resulting from the second search warrant, which stemmed from the first,

must be suppressed. Following a hearing, the district court denied the motion to

suppress. The parties then agreed to amend count I of the trial information to

possession of methamphetamine, third offense. Adams proceeded to a trial on the

minutes, and the court found him guilty of count I, possession of

methamphetamine, third offense.

       Adams now appeals, challenging the district court’s ruling on the motion to

suppress.

II. Scope and Standard of Review

       Although challenges with constitutional dimensions are reviewed de novo,

“we do not make an independent determination of probable cause; rather, we

determine ‘whether the issuing judge had a substantial basis for concluding

probable cause existed.’”   State v. McNeal, 867 N.W.2d 91, 99 (Iowa 2015)

(quoting State v. Gogg, 561 N.W.2d 360, 363 (Iowa 1997)). Accordingly, “we

examine only the information actually presented to the judge.” Id.

III. Analysis

       Article I, section 8 of the Iowa Constitution and the Fourth Amendment of

the United States Constitution require search warrants be supported by probable

cause. Adams alleges the first search warrant was not supported by probable

cause and the State violated his state and federal constitutional rights. However,

he “does not advance a distinct analytical framework under the Iowa Constitution.”

See State v. Baker, 925 N.W.2d 602, 610 (Iowa 2019). “Because [Adams] did not
                                          4


advance a distinct analytical framework for his claim under article I, section 8 of

the Iowa Constitution, in our discretion we choose to apply the federal framework”

and consider his state and federal constitutional claims concurrently. Id.

       “The test for probable cause is well established: ‘whether a person of

reasonable prudence would believe a crime was committed on the premises to be

searched or evidence of a crime could be located there.’” Gogg, 561 N.W.2d at

363 (quoting State v. Weir, 414 N.W.2d 327, 330 (Iowa 1987)). “Probable cause

to search requires a probability determination that ‘(1) the items sought are

connected to criminal activity and (2) the items sought will be found in the place to

be searched.’” Id. (quoting United States v. Edmiston, 46 F.3d 786, 789 (8th Cir.

1995)). When considering the totality of the circumstances,

       [t]he task of the issuing magistrate is simply to make a practical,
       common-sense decision whether, given all the circumstances set
       forth in the affidavit before him [or her], including the “veracity” and
       “basis of knowledge” of persons supplying hearsay information, there
       is a fair probability that contraband or evidence of a crime will be
       found in a particular place.

Illinois v. Gates, 462 U.S. 213, 238 (1983). On appeal, we interpret the affidavit of

probable cause “in a common sense, rather than a hypertechnical, manner.” See

McNeal, 867 N.W.2d at 100 (quoting State v. Shanahan, 712 N.W.2d 121, 132

(Iowa 2006)). “[W]e draw all reasonable inferences to support the judge’s finding

of probable cause and give great deference to the judge’s finding.” Id. (alteration

in original) (quoting Gogg, 561 N.W.2d at 364). “Close cases are decided in favor

of upholding the validity of the warrant.” Id. (quoting Gogg, 561 N.W.2d at 364).

       Adams argues the State failed to establish probable cause because it did

not establish a nexus between the evidence sought—evidence of the burglary—
                                         5


and his home. “Although a nexus must be established between the items to be

seized and the place to be searched, direct observation is not required.” Id. at 103

(quoting State v. Groff, 323 N.W.2d 204, 212 (Iowa 1982)). The nexus between

the criminal activity, the evidence sought, and the place to be searched “can be

found by considering the type of crime, the nature of the items involved, the extent

of the defendant’s opportunity for concealment, and the normal inferences as to

where the defendant would be likely to conceal the items.” Id. (quoting Groff, 323

N.W.2d at 212).

       On our review, we conclude the warrant application provided a sufficient

nexus and conclude the issuing magistrate had a substantial basis for concluding

probable cause existed. In support of the warrant request, Deputy Hicok’s affidavit

cited to several facts, some of which were obtained through a confidential

informant.   Some information merely supported the proposition that Brett

perpetrated the burglary.    However, the affidavit also provided several facts

indicating evidence of the crime could be discovered in Adams’s home. These

facts include: Brett “frequently resided with his brother”; Adams’s home is located

on the same street as the victim’s; Adams told the victim he was “100 [percent]

certain Brett did it”; and Adams’s has a history of storing stolen items in his home.

From this information, the magistrate could reasonably infer Brett had access to

Adams’s home, Brett could easily stash evidence at Adams’s due to its close

proximity to the location burgled; Adams knew of Brett’s involvement in the

burglary because he provided Brett with a place to store the stolen goods, and

Adams was willing to store stolen goods because he had done so in the past.

Moreover, Deputy Hicok’s affidavit confirmed several of the confidential
                                             6


informant’s related claims were corroborated by the recovery of evidence,

indicating the informant’s claims were reliable.1           See id. at 100–01 (noting

anonymous tips must be corroborated to be considered reliable enough to

establish probable cause).

       Adams draws our attention to the following portion of the warrant struck by

the issuing magistrate and argues this amendment demonstrates the magistrate

did not believe Brett frequently resided at the residence.




However, we agree with the district court that the magistrate struck this phrase

from the warrant because it was unnecessary to the identification of the residence

to be searched and is not indicative of her disbelief that Brett frequently resided at

Adams’s home. The magistrate’s amendments to the following paragraph bolster

this conclusion.




1
 Based on the informant’s information, investigators recovered some of the missing items
at another location. The informant’s information also led to the recovery of a tool matching
markings Brett allegedly left in a door during an earlier attempted burglary of the victim’s
home.
                                        7


Here, the magistrate again struck the phrase but did not strike the portion of the

warrant permitting the search of “the room in which Brett Adams sleeps in or

occupies when staying at this residence.” This provides a clear indication the

magistrate understood Brett stayed at the residence and provides the necessary

nexus between the evidence sought and Adams’s residence.           It bolsters our

conclusion there was a substantial basis for the magistrate to find probable cause

existed to support the warrant.

IV. Conclusion

      We have considered each of the defendant’s arguments on appeal, whether

or not directly addressed herein. We conclude there was a substantial basis for

the issuing magistrate to conclude probable cause existed to support the warrant.

The district court properly denied Adams’s motion to suppress. We affirm Adams’s

conviction for possession of methamphetamine, third offense.

      AFFIRMED.